Citation Nr: 1011468	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, claimed as coronary artery disease.

2.  Entitlement to service connection for carcinoma of the 
bladder.

3.  Entitlement to service connection for respiratory 
disease, claimed as chronic obstructive pulmonary disease.

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach disability.

5.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety, depression, and a sleep 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to December 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an July 2008 rating decision by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
Veteran was exposed to ionizing radiation in service.

2.  A cardiovascular disorder, claimed as coronary artery 
disease, was first manifested many years after service, and 
there is no competent evidence of record showing a 
relationship to service.

3.  Carcinoma of the bladder was first manifested many years 
after service, and there is no competent evidence of record 
showing a relationship to service.

4.  A respiratory disorder, claimed as chronic obstructive 
pulmonary disease, was first manifested many years after 
service, and there is no competent evidence of record showing 
a relationship to service.

5.  The Veteran's gastrointestinal disorder, manifested 
primarily by constipation, was first manifested many years 
after service, and there is no competent evidence of record 
showing a relationship to service.

6.  A psychiatric disability, primarily diagnosed as 
depression, was first manifested many years after service, 
and there is no competent evidence of record showing a 
relationship to service.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, claimed as coronary artery 
disease, is not the result of disease or injury incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred, nor is it the result of the claimed exposure to 
ionizing radiation.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. § 3.159, 
3.303, 3.307, 3.309, 3.311 (2009).

2.  Carcinoma of the bladder is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred, nor is it the result of 
the claimed exposure to ionizing radiation.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

3.  A respiratory disorder, claimed as chronic obstructive 
pulmonary disease, is not the result of disease or injury 
incurred in or aggravated by service, nor is it the result of 
the claimed exposure to ionizing radiation.  38 U.S.C.A. 
§ 1110, 1112, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159, 3.303, 3.311 (2009).

4.  A gastrointestinal disability, claimed a stomach 
disability, is not the result of disease or injury incurred 
in or aggravated by service, nor is it the result of the 
claimed exposure to ionizing radiation.  38 U.S.C.A. § 1110, 
1112, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.159, 3.303, 3.311 (2009).

5.  A psychiatric disorder, claimed as anxiety, depression, 
and sleep disorder is not the result of disease or injury 
incurred in or aggravated by service, nor is it the result of 
the claimed exposure to ionizing radiation.  38 U.S.C.A. 
§ 1110, 1112, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159, 3.303, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for coronary artery 
disease; carcinoma of the bladder; chronic obstructive 
pulmonary disease; a stomach disability; and a psychiatric 
disorder, claimed as anxiety, depression, and a sleep 
disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In June and August 2007, VA received the Veteran's claims, 
and there is no issue as to providing an appropriate 
application form or completeness of the applications. 

Following the receipt of those applications, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA also set forth the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates, should service connection be 
granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  In the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).  

In this case, the evidence of record includes the Veteran's 
service treatment records; records dated from January 1991 
through November 1994 reflecting treatment or examination by 
private health care providers; records reflecting treatment 
by VA from April 1996 through November 2009; and a July 2008 
service department report.  The Veteran also underwent VA 
examinations in August 1991 and November 1994.  Although the 
Veteran asserted he had a psychiatric disorder as a result of 
a gas mask-related training incident, having experienced 
large waves on the ship to Japan, and having been harassed by 
local Japanese while on guard duty, the Board finds these 
matters are not verifiable events.  He also contends he 
traveled south from his duty station prior to leaving Japan 
where he was exposed to ionizing radiation, but he has not 
provided information sufficient for a records custodian to 
conduct a search.  A July 2008 letter from the United States 
Department of Defense Threat Reduction Agency reported that 
he was no closer to Hiroshima than 175 miles and no closer to 
Nagasaki than 345 miles.  Further attempts to obtain 
additional evidence would be futile.  

The VCAA duty to assist requires a medical examination or 
medical opinion is deemed to be necessary if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has 
held the types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although the Veteran contends that his coronary artery 
disease, bladder cancer, chronic obstructive pulmonary 
disease, stomach disability, and psychiatric disability were 
incurred as a result of service, the evidence of record does 
not establish that he suffered any event, injury, or disease 
in service possibility related to these disorders.  He has 
provided no credible evidence of continuity and 
symptomatology capable of lay observation.  The VA 
examination reports of record show that the examiners 
reviewed the Veteran's past medical history, including his 
service treatment records; interviewed and examined the 
Veteran, documented his current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with 
the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for the information 
provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

The Board has also considered a January 2010 suggestion from 
the Veteran's representative that VA examine the Veteran to 
determine whether he had symptoms of inservice radiation 
exposure.  Examinations may be scheduled when the medical 
evidence accompanying a particular claim is not adequate for 
rating purposes.  38 C.F.R. 3.326(a) (2009).  In this case, 
however, the service department report is persuasive that the 
Veteran was not exposed to ionizing radiation and the 
Veteran's claim of having traveled south prior to leaving 
Japan is not supported by verified of verifiable evidence.  
The medical evidence is sufficient for an adequate 
determination and is not suggestive of a relationship between 
any incident of service and coronary artery disease, bladder 
cancer, chronic obstructive pulmonary disease, stomach 
disability, and/or psychiatric disability.  Indeed, the only 
evidence of such a nexus comes from the Veteran.  As a 
layman, however, he is only competent to report evidence 
which is capable of lay observation, such as his symptoms.  
He is not competent to provide conclusions which require 
medical expertise, such as the diagnosis of those symptoms or 
the etiology of a particular disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, 
without more, his medical conclusions are not probative of 
any of the issues at hand.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  Further development would, therefore, 
unnecessarily impose additional burdens upon the Board with 
no possibility of any benefit flowing to the Veteran.  
Soyini, 1 Vet. App. at 546.  For these reasons, the request 
for an additional VA examination must be denied.  

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a real on appeal.  
However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that his coronary artery disease, 
bladder cancer, chronic obstructive pulmonary disease, 
stomach disability, and psychiatric disability are, 
primarily, the result of his exposure to ionizing radiation 
in service.  He reports that he sustained such exposure 
during his service in Japan following the use of the atomic 
bombs on Hiroshima and Nagasaki.  Therefore, he maintains 
that service connection is warranted.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For certain diseases, such as cancer of the urinary tract or 
cardiovascular disease, service connection may be presumed to 
have been incurred in service, if they become manifest to a 
compensable degree within one year of the Veteran's discharge 
from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. 3.309.  In 
addition, cancer of the urinary tract shall be service-
connected if it becomes manifest in a radiation-exposed 
veteran, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309(d).

The term radiation-exposed veteran, includes veterans who, 
while serving on active duty, participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c)(3)(A)(i); 38 C.F.R. 
§ 3.309(d)(3)(i)  The term "radiation-risk activity" includes 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946.  38 U.S.C.A. § 1112(c)(3)(B)(ii); 
38 C.F.R. § 3.309(d)(3)(ii)(B)  The term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" means 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, which were required 
to perform or support military occupation functions such as 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials. 
38 C.F.R. § 3.309(d)(3)(vi).

In all claims in which it is established that urinary bladder 
cancer first became manifest after service and was not 
manifest to a compensable degree within one year of the 
Veteran's separation from service, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311 (a)(1)  

In all claims based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946, dose data will be requested from the Department of 
Defense.  38 C.F.R. § 3.311(a)(4)(i).  If military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
Veteran's presence at the site will be conceded.  Neither the 
Veteran nor the Veteran's survivors may be required to 
produce evidence substantiating exposure if the information 
in the Veteran's service records or other records maintained 
by the Department of Defense is consistent with the claim 
that the Veteran was present where and when the claimed 
exposure occurred.  38 C.F.R. § 3.311(a)(4)(ii).  

When it is determined:  (1) A veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946; (2) The Veteran subsequently developed a radiogenic 
disease, such as urinary bladder cancer; and (3) Such disease 
first became manifest five or more years after the exposure; 
before its adjudication, the claim will be referred to the VA 
Under Secretary for Benefits for further consideration.  
38 C.F.R. § 3.311(b)(1).  If any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation.  38 C.F.R. § 3.311(b)(1)(iii).  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  
Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).



Exposure to Ionizing Radiation

As noted above, the primary thrust of the Veteran's 
contentions is that the various disabilities at issue are the 
result of his exposure to ionizing radiation during his tour 
of duty in Japan.  The Veteran's Separation Qualification 
Record, WD Form AGO 100, shows that he served in Japan with 
the 13th General Hospital, and a July 2008 letter from the 
United States Department of Defense Threat Reduction Agency 
confirms that he served in Japan from November 16, 1945 to 
October 25, 1946.  However, there is no competent evidence of 
record that he served with the occupation forces in Hiroshima 
or Nagasaki.  

The letter from the United States Department of Defense 
Threat Reduction Agency shows that he was no closer to 
Hiroshima than 175 miles and no closer to Nagasaki than 345 
miles.  Although the Veteran reports that he traveled south 
prior to leaving Japan, he does not state nor has he 
presented any evidence showing that his travels took him near 
Hiroshima or Nagasaki.  Indeed, he has not submitted any 
evidence to substantiate his travels, such as letters written 
in service or statements from former fellow servicemen.  
Thus, the evidence record does not support his claim with 
respect to participation in radiation risk activity or other 
exposure to radiation during his tour of duty in Japan.  
Absent such evidence, the Veteran does not meet the criteria 
for service connection for coronary artery disease, urinary 
bladder cancer, chronic obstructive pulmonary disease, a 
stomach disability, or a psychiatric disability, on the basis 
of the claimed exposure to ionizing radiation.  As noted 
above, however, that does not end the inquiry.  The Board 
must still determine whether all the evidence, including that 
pertinent to service, establishes that any of the claimed 
disabilities were incurred in service

The Veteran's service treatment records and the reports of 
his service entrance and separation examinations are negative 
for any complaints or clinical findings of coronary artery 
disease, carcinoma of the bladder, chronic obstructive 
pulmonary disease, a stomach disability, or a psychiatric 
disorder, claimed as anxiety, depression, and a sleep 
disorder.  



Coronary Artery Disease

A review of the evidence discloses that coronary artery 
disease was first manifested many years after service.  The 
Veteran's November 1946 separation examination revealed a 
normal cardiovascular system.  On VA examination in November 
1994, the impressions included systolic hypertension and 
chest pain, etiology undetermined.  The examiner was unable 
to exclude angina secondary to arteriosclerotic heart 
disease.  More recent records, however, such as the a VA 
treatment record, dated in September 2007, establish the 
presence of coronary artery disease and an old inferior wall 
myocardial infarction.  A history of the myocardial 
infarction was confirmed by an electrocardiogram.  

Despite the current diagnosis of coronary artery disease, 
there is no competent evidence on file coronary artery 
disease was first manifested in service or during the first 
year after the Veteran's separation from service.  Absent 
such evidence, the Veteran does not meet the criteria for 
service connection.  The Court has held that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Accordingly, service 
connection is not warranted, and the appeal is denied.

Carcinoma of the Bladder

The Veteran's November 1946 separation examination revealed a 
normal genitourinary system.  Since the 1990's, the Veteran 
reported various problems with his urinary system,  such as 
passing blood, urinary frequency, incontinence, and nocturia.  
The various diagnoses, such as those rendered during VA 
treatment in March 2002 and June 2004, were benign prostatic 
hypertrophy, bladder stones, a prostatic lobe coaptation, a 
thick-walled, trabeculated bladder with possible bladder 
diverticula, likely related to bladder outlet obstruction, 
and mild dilatation of the right renal collecting system 
which could be related to reflux or intermittent obstruction.  
Despite those diagnoses, there were no findings of a 
relationship to any event in service.

In March 2006, following surgery by VA for a bladder outlet 
obstruction and bladder stones, a biopsy revealed of the 
urinary bladder left lateral wall revealed low grade 
papillary transitional cell carcinoma.  That was many years 
after the Veteran's separation from service and well outside 
the time limits which would make him eligible for service 
connection on a presumptive set forth in 38 C.F.R. § 3.307 or 
3.309.  

Absent evidence of a bladder tumor in service or during the 
first year after his release from active duty, or evidence of 
a nexus between the Veteran's bladder tumor and service, the 
Veteran cannot meet the criteria for service connection.  
Accordingly, service connection for a bladder tumor is not 
warranted on a direct or presumptive basis, and the appeal is 
denied.

Chronic Obstructive Pulmonary Disease

The Veteran's November 1946 separation examination revealed 
normal lungs.  A review of the evidence discloses that 
manifestations of the Veteran's respiratory disorder were 
first manifested in the early 1990's.  In a February 1994 
brief for the United States Court of Appeals for Veterans' 
Claims, it was noted that the Veteran had a long history of 
employment in the coal mines; and X-rays taken from January 
to April 1991 for the United States Department of Labor 
confirmed the presence of pneumoconiosis.  In addition, early 
emphysema was noted during an August 1991 VA examination.  

In February 1994, the Veteran was examined by William D. 
Kirk, III, M.D.  Dr. Kirk noted the Veteran's claim that he 
had developed black lung working in the coal mines.  
Pulmonary function testing showed only mild restriction, and 
chest X-rays showed no evidence of chronic obstructive 
pulmonary disease.  Dr. Kirk noted that the Veteran had a 
significant tobacco dependence history which most likely 
contributed to his pulmonary disease.  Dr. Kirk stated that 
no further evidence existed to support other etiologies.

Although more recent evidence confirms the presence of 
chronic obstructive pulmonary disease, there is no competent 
evidence of record that it is in any way related to service.  
Absent such evidence, service connection is not warranted, 
and the appeal is denied.

The Stomach

The Veteran's November 1946 separation examination revealed 
normal viscera.  A gastrointestinal disorder, variously 
diagnosed as peptic ulcer disease, a hiatal hernia, and 
gastroesophageal reflux, was first manifested during 
treatment by Dr. Kirk in May 1993 and during a VA examination 
in November 1994.  More recent evidence, however, including 
VA records reflecting the Veteran's treatment since April 
1996 show no more than gastrointestinal disability manifested 
by constipation.  In any event, there is no competent 
evidence of a nexus between that disability and any event in 
service.  Accordingly, service connection is not warranted 
and that portion of the appeal must also be denied.

The Psychiatric Disorder

The Veteran contends that his psychiatric disorder is 
primarily the result of a number of stressors he experienced 
in service.  He reports that during training in service he 
became sick when he was unable to don his gas mask.  He also 
reports that during his transit to Japan his ship encountered 
large waves and made him fear that the ship would sink.  
Finally, he states that while assigned to guard duty with the 
occupation forces in Japan he experienced harassment by the 
local Japanese.  Therefore, he maintains that service 
connection for psychiatric disability is warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

During VA treatment in May 2007, the Veteran reported a one 
year history of symptoms in which he reportedly flew off the 
handle easily and had difficulty sleeping.  The Veteran 
thought he might have depression.  He declined mental health 
counseling, but was prescribed medication to improve his 
mood.  In September 2008, it was noted that his depression 
was not optimally controlled, and his medication dosage was 
increased.  Since that time, he has continued to receive 
treatment for depression.  However, he has not cited any of 
the stressful incidents during his treatment.  Indeed, there 
is no competent evidence of record that the Veteran's 
depression is related to any event in service.  Therefore, 
the Veteran does not meet the criteria for service connection 
for that disorder.  Accordingly, service connection for a 
psychiatric disorder is not warranted, and that portion of 
the appeal is also denied. 

The Board has also considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claims.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 



















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for cardiovascular disease, 
claimed as coronary artery disease, is denied.

Entitlement to service connection for carcinoma of the 
bladder is denied.

Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disease, is denied.

Entitlement to service connection for a gastrointestinal 
disability, claimed as a stomach disability is denied.

Entitlement to service connection for a psychiatric disorder, 
claimed as anxiety, depression, and a sleep disorder, is 
denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


